DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meggan Duffy on 5/3/2021.
The application has been amended as follows:  	Claim 1, line 12 has been amended as follows (bolded for emphasis): 	a  center

Claim 1, line 14 has been amended as follows (bolded for emphasis):the blunt-tip cannula

Claim 1, line 22 has have been amended as follows (bolded for emphasis):	an  entire length

Claim 1, line 23 has been amended as follows (bolded for emphasis): 	sharp distal tip

Claim 2, line 3 has been amended as follows (bolded for emphasis): 	sharp distal tip, said transverse plane passing through said sharp distal tip

Claim 3, line 2 has been amended as follows (bolded for emphasis): 	the [[a]] proximal wall

Claim 10, line 1 has been amended as follows (bolded for emphasis): 	according to claim 1 [[9]]

Claim 15, lines 4-5 have been amended as follows (bolded for emphasis): 	beyond the sharp  distal tip towards at least one area to be treated located under the skin of the [[a]] patient

Claim 18, line 1 has been amended as follows (bolded for emphasis): 	a framework

Claim 18, line 6 has been amended as follows (bolded for emphasis): 	the [[a]] patient

Claim 10, line 10 has been amended as follows (bolded for emphasis): 	the sharp distal tip
Allowable Subject Matter
Claims 1-5, 7, 10, and 15-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Bell (US Patent 5,853,391). In particular, Bell discloses a device for inserting a blunt-tip cannula provided with a central body equipped with a groove and two lateral grasping arms. However, Bell fails to teach, disclose or render obvious “the proximal end of each lateral grasping arm integral with and extending from a proximal wall of the V-shaped central body” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783